GERBER, J.
The former wife appeals, and the former husband cross-appeals, the circuit court’s amended order granting the former husband’s petition for modification of child support. We conclude the only argument of merit is the former wife’s argument that the amended order is facially erroneous because it does not make any findings as to the net income of each party as a starting point for calculating child support or explain how the calculation was performed. See Aguirre v. Aguirre, 985 So.2d 1203, 1207 (Fla. 4th DCA 2008) (“A final judgment is facially erroneous, requiring remand, where it does not make any findings as to the net income of each party as a starting point for calculating child support or explain how the calculation was performed.”). We remand for the circuit court to make its findings as to the net income of each party and, based on those findings, to explain why the child support calculations should remain the same or, if necessary, to modify the child support calculations accordingly. On all of the other arguments which the parties raise in the appeal and cross-appeal, we affirm without further discussion.

Affimied in part, reversed in part, and remanded.

WARNER and DAMOORGIAN, JJ., concur.